MEMORANDUM **
Appellees’ motion for an extension of time to file the answering brief is granted. The Clerk shall file the answering brief received on July 3, 2008.
Upon review of the record and the parties’ briefs, this court hereby summarily affirms the district court’s order denying appellant’s motion for preliminary injunc-tive relief as moot. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
All other pending motions are denied as moot.
Appellant’s petition for writ of mandamus filed in this appeal on May 21, 2008 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.